974 A.2d 1162 (2009)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Thomas BROWN, Respondent.
No. 523 EAL 2008.
Supreme Court of Pennsylvania.
June 23, 2009.

ORDER
PER CURIAM.
AND NOW, this 23rd day of June, 2009, the Petition for Allowance of Appeal is hereby GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Whether the Superior Court erred in determining police lacked reasonable suspicion to stop respondent's vehicle based upon the information provided by the known, but history-less, confidential informant.